Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 1 of 36




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DENVER, COLORADO DIVISION


                                                                  Civil Action No. _____________

  ROBERT R and JULIE R., as Individuals
  and as Parents and Guardian of DYLAN
  a disabled adult

  PLAINTIFFS,

  v.


  JEFFERSON COUNTY SCHOOL DISTRICT R-1,
  LYNN TORR, in his official capacity as a principal,
  LIZ COLE, in her official capacity as an assistant principal who oversaw special education in
  ninth and tenth grade years,
  OCTOBER MINNOTTE, in her official capacity as assistant principal and Diverse Learners
  Team and oversaw eleventh-grade special education,
  CYNTHIA DOMINGUEZ, in her official capacity as a special education teacher,
  BRIAN GRUDOWSKI, in his official capacity as a special education teacher,
  ASHLEY EIDMANN, in her official capacity as a mental health provider,
  John and Jane Does in their official capacity as paraprofessionals, teachers, and staff,

  DEFENDANTS.


                              COMPLAINT AND JURY DEMAND

  PLAINTIFFS, bring this action against DEFENDANTS for their violations of DYLAN’s rights

  under Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681, et seq., and

  violations of his rights to equal protection of the laws under the Fourteenth Amendment to the

  U.S. Constitution and federal rights under Title IX, pursuant to 42 U.S.C. § 1983.
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 2 of 36




                                   JURISDICTION AND VENUE
     1. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331

         because this litigation involves matters of federal law, including: claims made under the

         Education Amendments of 1972 (Title IX), 20 U.S.C. § 1681 et seq.; and claims for

         deprivation of civil rights under 42 U.S.C. § 1983 and the United States Constitution.



     2. The Supreme Court has held that Title IX includes a private right of action for money

         damages. Franklin v. Gwinnett County Pub. Sch., 503 U.S. 60, 76, 112 S.Ct. 1028, 117

         L.Ed.2d 208 (1992).



     3. This Court also has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

         1343(a)(3) & (4) because this litigation involves claims for deprivation of civil rights

         under 42 U.S.C. § 1983 and seeks to recover damages or equitable relief or other relief

         provided under an Act of Congress for the protection of civil rights.



     4. Venue in this District is proper as all Parties are located in this District, and all the relevant

         facts occurred in this District.




                                                  PARTIES

     5. Plaintiff, DYLAN is a current student of Jefferson County School District R-1 (“the

         DISTRICT”). DYLAN is a student with a disability pursuant to the Individuals with




                                                    2
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 3 of 36




        Disabilities Education Act (“IDEA”), the Rehabilitation Act (“504”), and the Americans

        with Disabilities Act (“ADA”).



     6. He attended Bear Creek High School (“Bear Creek”) in Jefferson County School District

        as a freshman, sophomore, and fall semester of his junior year. DYLAN was a minor

        when he suffered sexual assault, sexual harassment, and sex discrimination at Bear

        Creek. DYLAN is a resident of Jefferson County, Colorado.



     7. DYLAN is now in twelfth grade. He attends Lakewood High School, a public high school

        operated by Jefferson County School District. He is 18 years old and resides with his

        parents in Jefferson County, Colorado. This Complaint is filed within the applicable

        statute of limitations.



     8. Plaintiffs ROBERT R. and JULIE R. are the parents and guardians of DYLAN. They

        have resided in Jefferson County, Colorado since they enrolled DYLAN in the

        DISTRICT in the Fall of 2015.



     9. DEFENDANT Jefferson County School District is a recipient of federal funds within the

        meaning of 20 U.S.C. § 1681, et seq. The DISTRICT geographically lies within Jefferson

        County, Colorado.




                                                3
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 4 of 36




     10. Individual DEFENDANTS were employed by Jefferson County School District and were

        acting under color of law when they denied DYLAN his rights to a public education free

        of sexual harassment and assault.




                                               FACTS
         DYLAN is a disabled student and needed DEFENDANTS to protect him from a
                        sexually aggressive peer which they failed to do.


     11. DYLAN is diagnosed with Down Syndrome.


     12. The DISTRICT completed an Evaluation Report on September 25, 2018, as part of

        triannual review as required under the Individuals with Disabilities Education Act. 20

        U.S.C § 1400 et seq.. The following information was included in the report.



           a. ASHLEY EIDMANN, LSW administered to D.R the Kaufman Assessment

               Battery for Children -second addition (“KABC-II”) in April 2013. DYLAN’s full

               composite index score was 59, which falls in the intellectually deficient range.



           b. On September 24 2018, EIDMANN reported on results from assessments that she

               had given DYLAN. EIDMANN administered the Adaptive Behavior Assessment

               System, 3rd edition (“ABAS-3”). The ABAS -3 assesses how well an individual

               can care for oneself, respond to others, and meet various environmental demands




                                                4
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 5 of 36




              at home and in school. DOMINGUEZ, one of DYLAN’s teachers, and

              DYLAN’s mother completed the assessment.



           c. Index scores ranges are: 120 and above are high; 110-119 are above average; 90-

              119 are average; 79-70 are low; and 69 and below are extremely low.



           d. Both raters scored DYLAN as having Extremely Low skills in conceptual and

              practical adaptive skills and low social skills.



           e. Both raters identified DYLAN as having an Extremely Low General Adaptive

              Composite score. DOMINGUEZ rated DYLAN with a standard score of 59, ten

              points below the cut-off which identifies someone as having extremely low skills.



           f. Although DYLAN has profoundly low adaptive skills in all areas, his areas of

              greatest weakness include Health and Safety, Community Use, and Self-

              Direction.



           g. Health and Safety skills are those needed for engaging in and planning leisure and

              recreational activities, including playing with others, engaging in recreation, and

              the ability to follow rules in games.




                                                 5
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 6 of 36




            h. Community Use are skills needed to function in the community. Self Direction

               are skills needed for independence, responsibility, and self-control, including

               starting and completing tasks, keeping a schedule, following time limits,

               following directions, and making choices.



            i. The ABAS -3 shows that DYLAN’S most severe deficits are in his ability to be

               safe in the community and to act independently.



            j. LINSAY WICKLER, MS SLP-CF assessed DYLAN’s language skills on

               September 20 and 28, 2018. She administered the Clinical Evaluation of

               Language Fundamentals -5th edition (CELF-5) to DYLAN.



            k. DYLAN received a Core Language Score of 56, a percentile rank of 0.2%

               compared to typical peers. Based on this score, DYLAN has significant deficits

               in his language functioning.



     13. The DISTRICT convened an IEP meeting to review the results of the Evaluation Report.

        DOMINGUEZ, GRODOWSKI, and EIDMANN attended or were involved with

        developing the IEP, as well as others from the DISTRICT. As a result of that meeting,

        the DISTRICT identified DYLAN as a student eligible to continue to receive services

        pursuant to IDEA due to multiple disabilities. DYLAN met the criteria of having




                                                6
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 7 of 36




        multiple disabilities because he has an intellectual disability and a speech language

        disability. See 34 C.F.R. § 300.9(c )(7).



     14. The DISTRICT wrote an Individualized Educational Plan (“IEP”), which is dated

        September 26, 2018 and was in effect when DYLAN was sexually assaulted at Bear

        Creek. The 2018 IEP provided DYLAN access to general education classes 40-79% of

        the time. He also received services in the Significant Support Needs Level 3 program

        (“SSN-3”).



     15. Due to his disabilities, DYLAN takes alternate assessments. He is not taught grade-level

        curriculum, but learns skills based on his unique needs.



     16. The DEFENDANTS knew that DYLAN has limited language skills and lacks the

        adaptive skills needed to function safely without support. His September 2018 IEP

        provided mental health supports to meet with DYLAN individually and group therapy, as

        part of a Boys’ Group. The purpose of the support was to help build pro-social skills

        including, but not limited to, developing appropriate social skills, identifying and

        managing emotions, identifying social cues, and problem-solving.




                                                    7
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 8 of 36




                                            The Sexual Assault


     17. A female student (hereinafter referred to as “K”) received services in the Significant

        Support Needs level 3 classroom (“SSN-3”) with DYLAN. K had a history of sexual

        aggression towards DYLAN.



     18. On or about December 18, 2018, K followed DYLAN down a hallway. DYLAN entered

        the boys’ bathroom. K followed DYLAN into the bathroom.



     19. K pushed DYLAN into one of the stalls, closed the door behind her, locked the door, and

        stood in front of the door and prevented DYLAN from leaving.



     20. She pulled DYLAN’s pants down. DYLAN yelled at her to stop. K refused. K then

        placed her mouth on DYLAN’s penis.



     21. Two other students entered the bathroom and knew something was not right and reported

        their concerns to security.



     22. Security entered the bathroom, announced himself. K was still blocking the door, but

        DYLAN escaped by crawling under the bathroom stall.



     23. Security did not interview DYLAN nor K but told them both to go to class.



                                                  8
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 9 of 36




     24. Later that day, K’s art teacher overheard K bragging to peers about her sexual acts

        against DYLAN. The art teacher reported what she heard to one of the special education

        teachers in the SSN classroom, CYNTHIA DOMINGUEZ.



     25. DOMINGUEZ pulled DYLAN from his class and questioned him. DYLAN told

        DOMINGUEZ what K had done to him. She then instructed him to return to class.



     26. A short time later, DOMINGUEZ again entered DYLAN’s class and had with her the

        other teacher from the SSN classroom, GRUDOWSKI. Both teachers again interviewed

        DYLAN. DYLAN repeated that K had followed him into the boys’ bathroom, pushed

        him into the bathroom stall, prevented him from leaving, that he told her to stop but

        instead she pulled down his pants and put “her mouth on his junk.”



     27. Despite two separate interviews, Bear Creek staff waited until after school had ended to

        make a report to the Security Resource Officer (“SRO”) assigned to Bear Creek. They

        left a message for the SRO telling him that there might be an ‘issue” and did not speak to

        the SRO until the next day.



     28. DOMINGUEZ and OCTOBER MINNOTTE did not notify DYLAN’s parents of the

        assault until the end of the school day.




                                                   9
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 10 of 36




       29. Security never reported the assault to the Security Resource Officer (SRO), even though

           he is a mandatory reporter under C.R.S. 19-3-304(2)(l). 1



       30. The DISTRICT and MINNOTTE failed to conduct a thorough investigation as required

           in Title IX.



       31. The DISTRICT and MINNOTTE failed to identify possible witnesses.



       32. The DISTRICT and MINNOTTE failed to identify and question either of the two

           students who entered the boy’s bathroom and reported their concerns to security.



       33. The DISTRICT and MINNOTTE failed to interview K on the day of the incident.



       34. When DYLAN returned home that afternoon, he sat with his head down on a table and

           cried. He kept repeating what had happened to him in the same manner.



       35. DOMINGUEZ told DYLAN’S parents that she believed DYLAN when he stated that he

           had not consented to the sexual act.



       36. DEFENDANTS had proven that they could not keep DYLAN safe at school. Since K

           continued attending Bear Creek and continued receiving her education in the same

   1Bear Creek had both “Security” who are employees hired by the District, as well as, Lakewood City police
   officers who are referred to as Security Resource Officers or SROs.

                                                       10
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 11 of 36




         classes as DYLAN, ROBERT R. and JULIE R. were forced to find a different school for

         DYLAN



      37. Following this incident, DYLAN stayed home for two and a half months while waiting

         for Defendants to develop a new school plan for him. DYLAN missed participating in

         unified basketball, the school play, and other school activities.



      38. DYLAN interpreted this transfer as a “punishment” since the perpetrator stayed at the

         Bear Creek, and he had to leave his friends and a familiar setting and attend a different

         high school.



         DEFENDANTS Had Prior Notice that DYLAN Was at Risk of Being Exposed to
         Sexual Aggression and Failed to Act.


      39. In the Spring semester 2017, DYLAN and K had a drama class together in their freshman

         year of high school.



      40. On at least one occasion, DYLAN and K left drama class without seeking permission and

         had no adult supervision.



      41. On one of these occasions, a District employee, believed to be the paraprofessional

         assigned to provide supervision, found K and DYLAN in the empty theater. K was lying

         on top of DYLAN and kissing him. K was significantly larger and heavier than DYLAN.


                                                  11
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 12 of 36




      42. DEFENDANTS failed to ensure DYLAN’S safety while in drama class. In the service

         delivery statement of the September 2016 IEP in effect at that time of this incident, the

         DISTRICT had committed to provide DYLAN with paraprofessional support in the

         SSN3 classroom and in the general education classroom. Either the paraprofessional was

         not provided during drama class or had utterly failed to provide the most basic

         supervision.



      43. ROBERT R. and JULIE R., the parents of DYLAN complained to staff, administration,

         and in IEP meetings of their concerns about DYLAN’s safety, concerns about K’s sexual

         aggression, and concerns about the impact on DYLAN’s development if exposed to

         sexual acts. Some of those in attendance at these meetings include: DOMINGUEZ,

         GRUDOWSKI, EIDMANN, and JOHN AND JANE DOES in their official capacities as

         teachers and staff at Bear Creek.



      44. ROBERT R. and JULIE R. repeatedly asked DEFENDANTS to develop a plan to keep

         DYLAN safe and to keep K away from DYLAN.



      45. DEFENDANTS refused to take steps to protect DYLAN.



      46. K continued to harass DYLAN throughout high school. She sent him notes asking to be

         his girlfriend. K sent notes asking DYLAN to marry her, to have babies together, and to


                                                 12
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 13 of 36




         sleep together. K sent notes telling DYLAN that she loved him and missed him and

         wanted them to be together and to ignore his parents’ advice. K frequently told DYLAN

         that she loved him and that she could not let him go.



      47. In addition to notes, DYLAN was often exposed to inappropriate statements made by K

         such as “I want you to put your junk in my junk.” These comments happened during

         class despite the presence of teachers, para-professionals, and other students.



      48. On multiple occasions ROBERT R. and JULIE R. informed DEFENDANTS of their

         ongoing concerns for DYLAN’s safety and their desire to limit DYLAN’s exposure to

         sexual activity in school. DEFENDANTS again refused to act and did not take parents’

         concerns seriously.



      49. DEFENDANTS had authority over the placement, location, and schedule of both

         DYLAN and K’s educational services. Neither DYLAN nor his parents have the

         authority and control over which school DYLAN attends.



      50. DEFENDANT has a special relationship to DYLAN as a child with multiple disabilities

         as defined in IDEA and under Section 504 of the Rehabilitation Act and even more so

         since he is known to have a high need for adult supervision and to lack the skills

         necessary to protect himself.




                                                  13
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 14 of 36




      51. DEFENDANT acted with deliberate indifference to DYLAN’s safety when it repeatedly

         placed both students in the same location, program, and classes.



      52. DEFENDANTS created a dangerous situation for DYLAN when it knowingly placed

         DYLAN and K in the same location, programs, and classes.



      53. The DISTRICT has a school policy that requires it to provide an educational environment

         free of sexual harassment. DEFENDANTS failed to enforce the DISTRICT’S

         disciplinary, anti-harassment, and anti-discrimination, and anti-bullying polices to

         prevent physical and emotional harm to DYLAN.



      54. DYLAN had a reasonable belief that he would be protected under the DISTRICT’s

         policies.



      55. DEFENDANT showed gender bias by failing to label sexual acting out as abusive since

         the perpetrator is female and victim is male.



      56. Upon information and belief, other students taught in the SSN classroom of Bear Creek

         had complained to teachers and staff of sexual harassment in the SSN classroom. Yet,

         the hostile educational environment continued over years.




                                                 14
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 15 of 36




       Due to Defendants’ Deliberate Indifference to DYLAN’s Safety and Affirmative Acts,
           They Knowingly Placed DYLAN at Risk and Caused Him Irreparable Harm.


      57. Following the sexual assault, DYLAN’s attitude toward sex changed. Prior to the sexual

         assault, DYLAN wanted to get married and live independently, but now, he envisions his

         future “living alone in an apartment.”



      58. Sometime after the assault, DYLAN began searching for inappropriate material on the

         Internet. He viewed sex on the Internet and decided he never wanted to do those things.



      59. DYLAN has frightening nightmares about Bear Creek and Lakewood High Schools.

         These dreams are often about escaping and trying to figure out, “how I could have gotten

         out of the stall.” DYLAN has difficulty sleeping since the attack.



      60. The sexual assault has created a heightened anxiety and anger that typically manifests

         itself in irritability and temper tantrums.



      61. Behaviors of girls in DYLAN’s current educational setting at Lakewood High School

         trigger him and cause him to remember the abusive incidents at Bear Creek. Individuals

         who have experienced a traumatic event often are over-stimulated and activated by

         similar events in another setting and time.




                                                   15
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 16 of 36




      62. DYLAN now suffers from Post-Traumatic Stress Disorder (PTSD) as classified by the

         Diagnostic Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).



      63. For a diagnosis of PTSD to be made, the individual must have been exposed to a

         traumatic event. The DSM-V has included sexual violence as a definable traumatic event.

         The incident at Bear Creek when DYLAN was forced into a bathroom stall, had his pants

         pulled down, and the perpetrator put his penis in her mouth can clearly be considered

         sexual abuse. Therefore, it meets the criteria for a traumatic event.



      64. Diagnosis of PTSD in the DSM-V also requires that the individual has unwanted re-

         experiencing of the event. DYLAN’s nightmares, his admission that he cannot get what

         happened to him out of his mind and the observable emotional distress he exhibited after

         talking about the event, are examples of this re-experiencing of the trauma.



      65. A traumatized individual also seeks to avoid all reminders of the trauma. DYLAN

         described this tendency when he said he used his imagination to pretend that the events of

         December 2018 “didn’t happen.”



      66. The sexual assault at Bear Creek, created significant changes in DYLAN. Prior to the

         incident, DYLAN admitted that, at some point in time, he wanted to have a girlfriend and

         perhaps marry. Following the assault, DYLAN stated he does not want to have a

         girlfriend because it would mean he would have to have sex. He now sees himself living


                                                  16
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 17 of 36




         alone. These types of changes are found in PTSD sufferers who no longer look forward to

         activities they once believed they could enjoy.



      67. DYLAN’s admittance to having temper tantrums and participating in risky behaviors,

         such as searching for pornography on the computer and exposing himself to a female

         student on a bus, are examples of heightened arousal and a need for increased

         stimulation, both of which result from sexual abuse. DYLAN’s problems sleeping also

         indicate hyper arousal and anxiety, which are common symptoms of PTSD.



      68. Of the population of children who abuse other children, a majority of them have

         themselves been sexually abused. Sexual abuse heightens children’s sexuality and can

         cause them to perpetrate on others in a similar fashion that was done to them.



      69. DYLAN’s Down Syndrome makes it more difficult for him to process the abuse and

         control his impulses. Therefore, he is at risk for acting out his sexual abuse on other

         children and this creates a difficulty for his parents and future community service

         providers.



      70. It is doubtful DYLAN will be able to live independently until he has successfully

         completed a course of therapy that would address the trauma he has experienced and

         ensure his safety and the safety of others.




                                                  17
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 18 of 36




      71. Due to DYLAN’s intellectual disability, he is eligible to receive adult disability services,

         including eligibility to live in a group home or other community housing specifically

         designed for those with multiple disabilities. The harm caused to DYLAN creates a

         significant risk of limiting his eligibility for group homes and his ability to live away

         from his parents.



      72. Any changes in DYLAN’s ability to access adult services will greatly impact his quality

         of life and the lives of his parents, ROBERT R. and JULIE R.



      73. DYLAN was a well-adjusted, well-liked, and happy young man prior to the sexual

         assault. He aspired to having a girlfriend and living independently. Since the sexual

         assault, there has been a marked change in how he views the world and how he views

         himself.



      74. DYLAN does not feel safe in his environment at Lakewood High because his relationship

         with some of the girls in his class is triggering too many memories of what occurred at

         Bear Creek.



      75. DYLAN also engages in a lot of bargaining and wishful thinking, and continues to have

         regrets about leaving Bear Creek. Much of DYLAN’s wishful thinking includes a desire

         to do something differently so the assault would not have happened. This is a common




                                                   18
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 19 of 36




         response for survivors of sexual abuse who tend to blame themselves and feel guilty

         about the abuse.



      76. DYLAN’s self-esteem has suffered as a result of the sexual assault. He told his parents he

         feels “stupid” and complained of not being as smart as everyone else. Low self-esteem is

         often found in sexual abuse survivors since the victim experienced a sense of

         powerlessness and shame during the abusive acts.



      DEFENDANTS were Deliberately Indifferent to DYLAN’s Clearly Established Right to
                             be Free from Sexual Harassment at School.


      77. DYLAN had a clearly established right to be free from sexual harassment in school.


      78. DEFENDANTS knew or should have known that they were legally obligated to prevent

         and remedy sexual harassment in their schools.



      79. In 1998, the U.S. Supreme Court stated, “[t]he number of reported cases involving sexual

         harassment of students in schools confirms that harassment unfortunately is an all too

         common aspect of the educational experience.” Gebser v. Lago Vista Indep. Sch. Dist.,

         524 U.S. 274, 292 (1998).



      80. In 1999, the U.S. Supreme Court determined that schools may be held liable in private

         Title IX actions for monetary damages when they are deliberately indifferent to student-



                                                 19
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 20 of 36




         against-student sexual misconduct and harassment. See Davis v. Monroe Cnty. Bd. of

         Educ., 526 U.S. 629 (1999).



      81. In January 2001, the U.S. Department of Education Office for Civil Rights (“OCR”)

         issued Revised Sexual Harassment Guidance: Harassment of Students by School

         Employees, Other Students, or Third Parties (“2001 OCR Guidance”), informing all U.S.

         schools receiving Federal financial assistance, including Defendant, that “[p]reventing

         and remedying sexual harassment in schools is essential to ensuring a safe environment

         in which students can learn.” OCR reminded schools that student-against-student sexual

         misconduct constitutes prohibited sexual harassment.



      82. The 2001 OCR Guidance stated, with respect to student-against-student sexual

         harassment: “If a student sexually harasses another student and the harassing conduct is

         sufficiently serious to deny or limit the student’s ability to participate in or benefit from

         the program, and the schools knows … about the harassment the school is responsible

         for taking immediate effective action to eliminate the hostile environment and prevent its

         recurrence… [I]f, upon notice, the school fails to take prompt, effective action the

         school’s own inaction has permitted the student to be subjected to a hostile environment.”



      83. In January 2006, OCR issued a Dear Colleague Letter – Sexual Harassment Issues, to

         U.S. public schools, including Defendant, stating, “[u]nfortunately, a significant number

         of students are still subjected to sexual harassment which can interfere with a student’s


                                                   20
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 21 of 36




         education as well as his or her emotional and physical well-being.” OCR reminded public

         schools of their obligation “to take immediate and effective steps to end sexual

         harassment when it occurs, prevent its recurrence, and remedy its effects.”




                                   GENERAL ALLEGATIONS


                                              COUNT I
     Violation of the Educational Amendments of 1972 (Title IX), 20 U.S.C. § 1681, et seq.


      84. Plaintiff incorporates all preceding paragraphs into this Count by reference as though

         fully stated herein.



      85. DEFENDANTS had actual knowledge of K’s ongoing harassment and DYLAN’s

         parents’ many requests for assistance.



      86. Parents notified DYLAN’s case manager and special education teachers specifically of

         their concerns for DYLAN and provided notice to the many providers and administrators

         at DYLAN’s IEP meetings and parent conferences about their concerns and the desire for

         the DISTRICT to take action to protect DYLAN, including those named individually.




                                                  21
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 22 of 36




      87. DEFENDANTS had the authority, ability, and duty to investigate, and to take meaningful

         corrective action to remediate the sexual harassment that DYLAN suffered. But the

         DEFENDANTS refused to protect DYLAN.




      88. Special education teachers and others at Bear Creek and the DISTRICT exercise greater

         control over students placed in the SSN – 3 classroom as compared to other students.




      89. The DISTRICT is deemed to have notice of harassment when it is reported to staff that

         exercise control over the harasser and the context in which the harassment occurred.




      90. DEFENDANTS exercised substantial control over both the harasser and the context in

         which the known harassment occurred since all instances of harassment occurred at Bear

         Creek, during school hours, and occurred between two children placed in the SSN-3

         classroom.



      91. Upon information and belief, DEFENDANTS knew of other incidents of sexual

         harassment in the SSN-3 classroom at Bear Creek



      92. DEFENDANTS had actual knowledge of K’s ongoing sexual harassment of DYLAN.



                                                22
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 23 of 36




      93. DEFENDANTS acted with deliberate indifference to the harassment and the hostile

         environment and risk it created for DYLAN.



      94. DYLAN suffered student-against-student sexual assault and harassment, which is

         considered sex discrimination prohibited by Title IX. The DISTRICT continued to place

         K and DYLAN is the same special education and general education classes and failed to

         create a safety plan despite having more control of students in the SSN-3 classroom than

         those students with no or less severe disabilities and knowing that K had a history of

         sexual aggression towards DYLAN and may also have a history of sexual aggression

         toward other students.



      95. DEFENDANTS’ failure to take meaningful disciplinary or protective action was clearly

         unreasonable in light of DYLAN’s known vulnerabilities.



      96. Through its actions and inaction, DEFENDANTS were deliberately indifferent to the

         sexual harassment and sexual assault and hostile educational environment that DYLAN

         suffered at Bear Creek, and proximately caused severe harm to DYLAN.



      97. The sexual harassment and assault inflicted on DYLAN was severe, pervasive,

         objectively offensive, and effectively barred DYLAN’s access to educational

         opportunities and benefits.




                                                 23
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 24 of 36




      98. DYLAN was forced to leave his familiar school and friends and was left without an

         educational placement for two months while a new placement was identified.



      99. By its actions and inaction, Defendant acted with deliberate indifference to the rights of

         DYLAN to a safe and secure educational environment, thus materially impairing his

         ability to pursue an education at Bear Creek in violation of Title IX.



      100. As a direct and proximate result of such misconduct and deliberate indifference,

         DYLAN sustained and continues to sustain injuries for which he is entitled to be

         compensated.




                                              COUNT II
                                    Violation of 42 U.S.C. § 1983
                                        State Created Danger


      101. Plaintiff incorporates all preceding paragraphs into the Count by reference as though

         fully restated herein.



      102. The teachers and staff to whom DYLAN and his parents reported the sexual harassment

         and assault were at all relevant times employees of the DISTRICT, acting under color of

         state law, empowered and required by the State of Colorado to, among other things,

         ensure an open and safe environment for educational services.

                                                  24
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 25 of 36




      103. DEFENDANTS had direct knowledge that K had previously sexually harassed and

         assaulted DYLAN.



      104. DEFENDANTS had direct knowledge from their own evaluations that DYLAN had an

         exceptionally high need for assistance with safety in the school environment and required

         adult support.



      105. DEFENDANTS created a danger through placing DYLAN and K in the same program,

         location, and classes, while taking to no steps to ensure DYLAN’s safety.



      106. Upon information and belief, the bathroom where the assault took place was known to

         DEFENDANTS as the location of other incidents of harassment and other serious rule

         violations.



      107. The DISTRICT’S custody and control over the placement and schedule of both

         students, combined with DEFENDANTS’ knowledge of DYLAN’s significant

         impairments in the domains of safety and communication created a special relationship

         whereby the DISTRICT was required to protect DYLAN and provide for his need for

         safety.




                                                25
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 26 of 36




      108. DEFENDANTS created a dangerous situation for DYLAN by affirmatively placing him

         in frequent unmonitored contact with K, thus failing to provide a safe environment and

         unlawfully denying DYLAN his educational rights.



      109. The DISTRICT’S teachers and employees had actual knowledge of the harassment

         DYLAN was experiencing and the deprivation of his constitutionally protected property

         interests in educational benefits.



      110. DEFENDANTS had direct knowledge from their own evaluations that DYLAN had an

         exceptionally high need for assistance with safety in the school environment and required

         adult support.



      111. DEFENDANTS’ practices directly created the danger of improper conduct, including

         sexual abuse, which danger was realized by DYLAN.



      112. DYLAN did not have the freedom to choose his classes or school of attendance or act

         on his behalf.



      113. DEFENDANTS created the danger or increased the danger to DYLAN of being

         sexually assaulted and harassed when DEFENDANTS assigned him and K to be in

         classes together and to be unsupervised during unstructured time.




                                                26
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 27 of 36




      114. DEFENDANTS controlled where and how K and DYLAN received their education,

         special education, related services, and opportunities to interact with typical peers to be

         consistent with their Individual Education Programs.




      115. DYLAN, as a student with multiple disabilities, was assigned to receive services

         through the SSN-3 classroom at Bear Creek is therefore part of specific definable group.




      116. By continuing to implement the IEP’s for K and DYLAN without considering the risk

         to DYLAN, DEFENDANTS’ conduct put the DYLAN at substantial risk of serious,

         immediate, and proximate harm.




      117. DEFENDANTS refusal to create a safety plan, to take remedial steps, and by continuing

         to place K and DYLAN in classes together and allow unstructured time at school together

         put DYLAN at substantial risk of serious, immediate, and proximate harm.




      118. The risk was obvious, given K’s ongoing harassment, and especially in light of each

         child’s significant disabilities.




                                                  27
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 28 of 36




      119. DEFENDANTS acted recklessly and in conscious disregard to the risk by ignoring the

         harassment.




      120. Unlike typical peers, the DISTRICT is required to meet annually with parents and teens

         to discuss areas of need and to learn about parents’ concerns. DEFENDANTS’ failure to

         act, choosing to ignore the harassment, and to knowingly continuing to place the children

         in the same classes and program is conscience shocking.




      121. As a direct and proximate result of such misconduct and deliberate indifference,
         DYLAN sustained and continues to sustain injuries for which he is entitled to be
         compensated.


                                               COUNT III
                                   Violation of 42 U.S.C. § 1983
                 Deprivation of Educational Property Rights – Failure to Train


      122. Plaintiff incorporates all preceding paragraphs into this Count by reference as though

         fully restated herein.



      123. At all relevant times, the DISTRICT had a duty to train teachers and employees

         concerning the policies on reporting known or suspected abuse of students like DYLAN.




                                                 28
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 29 of 36




      124. Specifically, the security officer who found DYLAN and K in the bathroom, failed to

         obtain the identity of the reporting student, failed to report the incident, instructed

         DYLAN and K to return to class, and failed to report the incident to police.



      125. Upon learning of parents’ concerns regarding DYLAN’s safety in regards to K’s sexual

         aggression, the DISTRICT failed to conduct adequate training which resulted in the

         team’s failure to change either students’ programming.



      126. The DISTRICT failed to train teachers and employees regarding the risks to DYLAN in

         light of his specific disabilities and how to take effective remedial responses to sexual

         harassment between students assigned to receive services in the SSN-3 classroom.



      127. At all relevant times, the DISTRICT had a duty to train teachers and employees

         concerning signs of abuse and inappropriate conduct by students toward one another.



      128. At all relevant times, the DISTRICT had a duty to train teachers and employees

         regarding written policies that would prevent or prohibit actions like those taken against

         DYLAN.



      129. The DISTRICT’s failure to train effectively denied DYLAN constitutionally protected

         educational property rights.




                                                   29
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 30 of 36




      130. The DISTRICT’s denial of DYLAN’s educational rights violated his substantive due

         process rights under the Fourteenth Amendment to the United States Constitution, and

         directly and proximately caused great injury and damage to these rights and liberty

         interests, for which he is entitled to compensatory and exemplary damages.



      131. As a direct and proximate result of this failure to train, DYLAN sustained and continues

         to sustain injuries for which he is entitled to be compensated




                                             COUNT IV
                Violation of Section 504 of the Rehabilitation Act, 29 U.S.C. §794


      132. DYLAN is a student with a disability as defined by section 504 of the Rehabilitation
         Act.


      133. When DYLAN’s parents reported their concerns about the sexual aggression of K,
         DEFENDANTS continued to place K and DYLAN in the same small classroom and in
         the same classes.


      134. DEFENDANTS would have created a safety plan and taken remedial steps if not for K
         and DYLAN being students with disabilities assigned to receive services from the same
         SSN-3 classroom.



      135. Individual DEFENDANTS, while acting under color of state law, discriminated against
         DYLAN who is a member of an identifiable class.



                                                 30
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 31 of 36




      136. DEFENDANTS failed to take any disciplinary action or other remedial steps which is
         sufficient to infer deliberate indifference.




      137. DEFENDANTS failed to investigate the concerns that the parents raised and failed stop
         the harassment supports a finding of deliberate indifference.




      138. If DEFENDANTS took any remedial steps, their failure to take any further steps once
         they knew the remedial measures were inadequate supports a finding of deliberate
         indifference.




                                               COUNT V

     Violation of Parents Rights under Section 504 of the Rehabilitation Act, 29 U.S.C. §794


      139. PLAINTIFF incorporates all preceding paragraphs into this Count by reference as

         though fully restated herein.



      140. Section 504 of the Rehabilitation Act (“504”) provides a remedy for “any person

         aggrieved by any act or failure to act by any recipient of Federal assistance or Federal

         provider of such assistant under section 794 of this title.”




                                                   31
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 32 of 36




      141. “A parent of a child with a disability has a particular and personal interest in preventing

         discrimination against that child.” A. M. v. NYC Dept. of Educ., 840 F.Supp. 2d 660

         (E.D.N.Y. 2012)(quoting Winkelman v. Parma City Sch. Dist. , 550 U.S. 516, 529 (2007).



      142. ROBERT R. and JULIE R., as the parents and guardians and primary caregivers of

         DYLAN, have been aggrieved by the DEFENDANTS disability discrimination against

         DYLAN.



      143. The discrimination by DEFENDANTS against DYLAN has done significant harm to

         ROBERT R. and JULIE R.



      144. Among other things, DYLAN was out of school for two months because

         DEFENDANTS refused to move the perpetrator to a new school. While out of school he

         required full-time care from his family.



      145. ROBERT R. and JULIE R. relationship with DYLAN has changed since the assault due

         to the increase in negative behaviors as a result form the P.T.S.D. He is not the same

         happy person prior to the assault.



      146. The emotional and behavioral harm done to DYLAN, is continuing to cause stress,

         anxiety, disruption, and considerable expense to his parents.




                                                    32
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 33 of 36




                                             REMEDIES

   147.   DYLAN sustained and continues to sustain injuries for which he is entitled to be

      compensated, including but not limited to:

                 (a) past, present, and future physical and psychological pain, suffering, and

                     impairment;

                 (b) medical bills, counseling, and other costs and expenses for past and future

                     medical and psychological care;

                 (c) impaired educational capacity;

                 (d) exemplary damages;

                 (e) attorneys’ fees and costs; and

                 (f) such other and further relief that this Court deems just and proper.



   147.   ROBERT R. and JULIE R. have sustained and continued to sustain injuries for which

      they are entitled to be compensated, including but not limited to:

                 (a) past, present, and future physical and psychological pain, suffering, and

                     impairment;

                 (b) medical bills, counseling, and other costs and expenses for past and future

                     medical and psychological care;

                 (c) exemplary damages;

                 (d) attorneys’ fees and costs; and

                 (e) such other and further relief that this Court deems just and proper.



                                                   33
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 34 of 36




   Respectfully submitted this 1st day of June, 2020.

                                        s/ Elena Eisenberg
                                        Elena Eisenberg
                                        Attorney # 22217
                                        Education Law Offices, LLC
                                        357 McCaslin Boulevard, Suite 100
                                        Louisville, CO 80027
                                        Telephone: (303) 325-3329
                                        FAX: (303) 926-5211
                                        E-mail: elena@educationlaw.co
                                        Attorney for Plaintiffs

                                        s/ Kate Gerland
                                        Kate Gerland
                                        Attorney #24565
                                        Education Law Offices, LLC
                                        357 McCaslin Boulevard, Suite 100
                                        Louisville, CO 80027
                                        Telephone: (303) 325-3329
                                        FAX: (303) 926-5211
                                        E-mail: kate@educationlaw.co
                                        Attorney for Plaintiffs




                                                  34
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 35 of 36




                                  CERTIFICATE OF SERVICE




          I hereby certify that on June 1, 2020, a true and complete copy of the Complaint and Jury

   Demand was filed through CM/ECF and served on all parties via U.S. Mail:


   Craig Hess, Chief Legal Counsel
   Jefferson County Public Schools
   829 Denver West Drive, Building 27
   Golden, Colorado 80401-0001

   Lynn Torr, Principal
   Bear Creek High School
   c/o Superintendent’s District Office
   829 Denver West Drive, Building 27
   Golden, 80401-0001

   Liz Cole, Assistant Principal
   Bear Creek High School
   c/o Superintendent’s District Office
   829 Denver West Drive, Building 27
   Golden, Colorado 80401-0001

   October Minnotte, Assistant Principal
   Bear Creek High School
   c/o Superintendent’s District Office
   829 Denver West Drive, Building 27
   Golden, Colorado 80401-0001

   Cynthia Dominguez, Special Education Teacher
   Bear Creek High School
   c/o Superintendent’s District Office
   829 Denver West Drive, Building 27
   Golden, Colorado 80401-0001
Case 1:20-cv-01558-CMA-NRN Document 1 Filed 06/01/20 USDC Colorado Page 36 of 36




   Brian Grudowski, Special Education Teacher
   Bear Creek High School
   c/o Superintendent’s District Office
   829 Denver West Drive, Building 27
   Golden, Colorado 80401-0001

   Ashley Eidmann, Mental Health Provider
   Bear Creek High School
   c/o Superintendent’s District Office
   829 Denver West Drive, Building 27
   Golden, Colorado 80401-0001




                                            s/Anjanette Mantooth
                                            Anjanette Mantooth, Paralegal
